                United States District Court
            for the Southern District of Georgia
                     Savannah Division                                    FILED
                                                                   Scott L. Poff, Clerk
                                                                United States District Court


UNITED STATES OF AMERICA,                                  By MGarcia at 12:13 pm, Apr 03, 2020




v.                                       CR 410-159-4

HEZEKIAH MURDOCK,

        Defendant.

                                ORDER

     Before the Court is Defendant Hezekiah Murdock’s motion for

sentence modification wherein he requests that he be permitted

to serve the remainder of his sentence on home confinement. Dkt.

No. 907.    His motion is DENIED.

     The Court does not have the authority to modify Murdock’s

sentence at this stage.      “The authority of a district court to

modify an imprisonment sentence is narrowly limited by statute.”

United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.

2010); see also 18 U.S.C. § 3582(c).          None of the statutory

provisions apply to Murdock:     the Bureau of Prisons (“BOP”) has

not filed a motion asking for a reduction due to Murdock’s age

and circumstances, § 3582(c)(1)(A), the Government has not filed

a Rule 35 motion, § 3582(c)(1)(B), Murdock’s advisory Guideline

range     has   not   been   lowered    by   retroactive   amendment,

§ 3582(c)(2), and the 14-day time limit for any correction of
the sentence due to “arithmetical, technical, or other clear

error” has long passed, see Fed. R. Crim. P. 35(a).

      After a district court sentences a federal offender, the

BOP   is   responsible   for   administering   the   sentence.   United

States v. Wilson, 503 U.S. 329, 331 (1992); see also 18 U.S.C.

§ 3621.    To the extent Murdock is challenging the BOP’s decision

in that regard, his remedy is to file a petition pursuant to 28

U.S.C. § 2241.     Antonelli v. Warden, U.S.P. Atlanta, 542 F.3d

1348, 1352 (11th Cir. 2008) (“[C]hallenges to the execution of a

sentence, rather than the validity of the sentence itself, are

properly brought under § 2241.”).

      Murdock’s motion is DENIED.

      SO ORDERED, this 3rd day of April, 2020.




                                        HON. LISA GODBEY WOOD, JUDGE
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN DISTRICT OF GEORGIA




                                    2
